     8:19-cv-00423-JFB-CRZ Doc # 13 Filed: 12/27/19 Page 1 of 2 - Page ID # 40



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

DATABASEUSA.COM LLC,                          )
a Nevada Limited Liability Company            )       CASE NO.:       8:19-cv-423
with its principal place of business          )
in the State of Nebraska,                     )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )       MOTION FOR COURT’S
                                              )       ENTRY OF DEFAULT
THE SPAMHAUS PROJECT, a                       )       JUDGMENT AND REQUEST
company limited by guarantee and              )       FOR EVIDENTIARY HEARING
organized under the laws of England,          )
aka THE SPAMHAUS PROJECT LTD,                 )
                                              )
        Defendant.                            )

        COMES NOW Plaintiff Databaseusa.com LLC (“Database”) and pursuant to Federal Rule

of Civil Procedure 55(b)(2) and NECivR 55.1(c) hereby moves for a Court’s Entry of Default

Judgment in its favor on all claims it has asserted against The Spamhaus Project (“Spamhaus”).

        In support of this Motion, Plaintiff has offered the Affidavits of Fred Vakili and Alysia

Waller as well as the attached Brief in Support of Plaintiff’s Motion for Court’s Entry of Default

Judgment. Defendant Spamhaus is not a minor or incompetent pursuant to Fed. R. Civ. P. 55(b)(2).

Plaintiff is submitting a proposed judgment for the Court’s consideration.

        Plaintiff requests an evidentiary hearing before the trial judge to prove the damages in this

case. Plaintiff anticipates the evidentiary hearing will not take longer than one hour.

        WHEREFORE Database respectfully requests that the Court enter a Default Judgment in

its favor.
8:19-cv-00423-JFB-CRZ Doc # 13 Filed: 12/27/19 Page 2 of 2 - Page ID # 41



  DATED this 27th day of December, 2019.


                                    DATABASEUSA.COM LLC,
                                    Plaintiff

                             BY:   /s/ Robert S. Sherrets
                                   Robert S. Sherrets, NE #24791
                                   James L. Schneider, NE #25825
                                   Sherrets Bruno & Vogt LLC
                                   260 Regency Parkway Drive, Suite 200
                                   Omaha, NE 68114
                                   Telephone: (402) 390-1112
                                   Facsimile: (402) 390-1163
                                   law@sherrets.com
                                   ATTORNEYS FOR THE PLAINTIFF
